Martin, J.,
delivered the opinion of the court. The plaintiff states, Curry performed *229certain work for Beale, who accepted the , /* p i - i j account ot Lurry, winch was aiterwards assigned and transferred to the plaintiff of which Beale in his life time had notice.
Lockett for the plaintiff, MiCaleb for the defendant. -
The defendant denies Beale was ever indebted to Curry, and avers that if be was, Curry has been paid : he denies the assignment and notice, and avers that Beale, before notice, paid Curry.
There was judgment for the defendant, and the plaintiff appealed.
The case turns entirely on a question of fact. The judge has concluded from the testimony before him, that the deceased, lore notice of the transfer, fully pr owed to the transferror: we camj& erred in doing so, and in a case itffe this the opinion of the judge below, has grel in this court.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be affirmed with costs.